Exhibit 10rr

 

LOGO [g450621page97.jpg]

MARKET SHARE UNITS AGREEMENT

UNDER THE BRISTOL-MYERS SQUIBB COMPANY

2012 STOCK AWARD AND INCENTIVE PLAN

BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation (the “Company”), has
granted to you the Market Share Units (“MSUs”) specified in the Grant Summary,
which is incorporated into this Market Share Units Agreement (the “Agreement”)
and deemed to be a part hereof. The MSUs have been granted to you under Sections
6(i) and 7 of the 2012 Stock Award and Incentive Plan (the “Plan”), on the terms
and conditions specified in the Grant Summary and this Agreement. Capitalized
terms used in this Agreement that are not specifically defined herein shall have
the meanings ascribed to such terms in the Plan.

 

1. MARKET SHARE UNITS AWARD

The Compensation and Management Development Committee of the Board of Directors
of Bristol-Myers Squibb Company (the “Committee”) has granted to you as of
March 10, 2013 (the “Award Date”) an Award of MSUs as designated herein subject
to the terms, conditions, and restrictions set forth in this Agreement and the
Plan. Each MSU shall represent the conditional right to receive, upon settlement
of the MSU, one share of Bristol-Myers Squibb Common Stock (“Common Stock”), or,
at the discretion of the Company, the cash equivalent thereof, (subject to any
tax withholding as described in Section 4). MSUs include the right to receive
dividend equivalents as specified in Section 5 (“Dividend Equivalents and
Adjustments”). The purpose of such Award is to motivate and retain you as an
employee of the Company or a subsidiary of the Company, to encourage you to
continue to give your best efforts for the Company’s future success, to increase
your proprietary interest in the Company, and to further align your compensation
with the interests of the Company’s shareholders. Except as may be required by
law, you are not required to make any payment (other than payments for taxes
pursuant to Section 4 hereof) or provide any consideration other than the
rendering of future services to the Company or a subsidiary of the Company.

 

2. RESTRICTIONS, FORFEITURES, AND SETTLEMENT

Except as otherwise provided in this Section 2, MSUs shall be subject to the
restrictions and conditions set forth herein during the Restricted Period (as
defined below). Vesting of the MSUs is conditioned upon you remaining
continuously employed by the Company or a subsidiary of the Company from the
Award Date until the relevant vesting date, subject to the provisions of this
Section 2. In addition, for purposes of vesting, the MSU grant shall be divided
into four tranches, each of which shall include 25% of the number of MSUs
specified in the Grant Summary and any additional MSUs and/or cash that results
from Dividend Equivalents that are attributable to the MSUs in that tranche.

Assuming satisfaction of such employment conditions, the MSUs shall vest only if
the Share Price (as defined below) on the applicable Measurement Date (as
defined below) equals at least 60% of the Share Price on the Award Date. If this
threshold condition is satisfied, MSUs shall vest to the extent provided in the
following schedule:

 

1



--------------------------------------------------------------------------------

(A)

Tranche

  

(B)

MSUs in

Tranche

  

(C)

Vesting Date

  

(D)

Payout Factor

  

(E)

Number of MSUs

Vested

1

   25% of Total    1st Anniversary of Award Date    Share Price on Measurement
Date divided by Share Price on Award Date    MSUs in Tranche (Column B) times
Payout Factor (Column D)

2

   25% of Total    2nd Anniversary of Award Date    Share Price on Measurement
Date divided by Share Price on Award Date    MSUs in Tranche (Column B) times
Payout Factor (Column D)

3

   25% of Total    3rd Anniversary of Award Date    Share Price on Measurement
Date divided by Share Price on Award Date    MSUs in Tranche (Column B) times
Payout Factor (Column D)

4

   25% of Total    4th Anniversary of Award Date    Share Price on Measurement
Date divided by Share Price on Award Date    MSUs in Tranche (Column B) times
Payout Factor (Column D)

For purposes of the table set forth above—

 

  (A) “Share Price” shall equal the average of the closing share price of the
Company’s Common Stock on the Measurement Date or Award Date, as applicable, and
the nine trading days immediately preceding the Measurement Date or Award Date.
If there were no trades on the Measurement Date or Award Date, the closing price
on the most recent date preceding the Measurement Date or Award Date, as
applicable, on which there were trades and the nine trading days immediately
preceding that date shall be used.

 

  (B) “Payout Factor” shall be rounded to the nearest hundredth (two places
after the decimal), except that if the “Payout Factor” equals more than 2.00,
the Payout Factor used in Column E shall be 2.00. Notwithstanding the formula in
the table, the Payout Factor for any vesting date that occurs on or after a
Change in Control shall equal the Share Price on the date of the Change in
Control divided by the Share Price on the Award Date.

 

  (C) “Measurement Date” shall mean the February 28 immediately preceding the
vesting date for each tranche.

Any MSUs that fail to vest, either because the employment condition is not
satisfied or because the Payout Factor for the applicable vesting date is less
than 60% shall be forfeited, subject to the special provisions set forth in
Sections 2(c)-(g) hereof.

 

  (a) Nontransferability. During the Restricted Period and any further period
prior to settlement of your MSUs, you may not sell, transfer, pledge or assign
any of the MSUs or your rights relating thereto.

 

  (b)

Time of Settlement. MSUs shall be settled promptly upon expiration of the
Restricted Period without forfeiture of the MSUs (i.e., upon vesting), but in
any event within 60 days of expiration of the Restricted Period, by delivery of
one share of Common Stock for each MSU being settled, or, at the discretion of
the Company, the cash equivalent thereof; provided, however, that settlement of
an MSU shall be subject to Plan Section 11(k), including, if applicable, the
six-month delay rule in Plan Section 11(k)(i)(C) to the extent the MSUs are
subject to Section 409A of the Code, payment is on account of your “separation
from service” and you are a “key employee,” both within the meaning of

 

2



--------------------------------------------------------------------------------

  Section 409A. (Note: This rule may apply to any portion of the MSUs that vest
after the time you become Retirement eligible under the Plan, and could apply in
other cases as well). Settlement of MSUs which directly or indirectly result
from non-cash Dividend Equivalents on MSUs or adjustments to MSUs shall occur at
the time of settlement of the granted MSUs. Until shares are delivered to you in
settlement of MSUs, you shall have none of the rights of a stockholder of the
Company with respect to the shares issuable in settlement of the MSUs, including
the right to vote the shares and receive actual dividends and other
distributions on the underlying shares of Common Stock (you are entitled to
Dividend Equivalents, however). Shares of stock issuable in settlement of MSUs
shall be delivered to you upon settlement in certificated form or in such other
manner as the Company may reasonably determine. At that time, you will have all
of the rights of a stockholder of the Company.

 

  (c)

Retirement. In the event of your Retirement (as that term is defined in Plan
Section 2(v)(i)) at or after your 65th birthday and prior to the end of the
Restricted Period, the continuous employment requirement shall be eliminated and
you shall vest in and be entitled to settlement of (i.e., the Restricted Period
shall expire with respect to) any MSUs that have not previously been vested or
forfeited, provided that you have been continuously employed by the Company (or
a subsidiary) for at least one year following the Award Date and your employment
has not been terminated by the Company (or a subsidiary) for misconduct or other
conduct deemed detrimental to the interests of the Company. Any MSU that vests
upon your Retirement shall vest based on the Payout Factor determined by
substituting for the Measurement Date either (i) the first trading day of the
first month following your last day of work; (ii) your last day of work if such
date occurs on the first trading day of a month; or (iii) the date of a Change
in Control, if a Change in Control has occurred before your Retirement.

 

  (d) Early Retirement; Termination not for Misconduct/Detrimental Conduct. This
Section 2(d) shall apply in the event of (1) your Retirement (as that term is
defined in Plan Sections 2(v)(ii) or 2(v)(iii)) (A) at or after age 55 with at
least 10 years of service or (B) after attaining eligibility for the “Rule of
70” or (2) the termination of your employment by the Company (or a subsidiary)
for reasons other than misconduct or other conduct deemed detrimental to the
interests of the Company (and you are not eligible for Retirement). If one of
the events described in the preceding sentence occurs before the end of the
Restricted Period, the continuous employment requirement shall be eliminated and
you shall vest in and be entitled to settlement of (i.e., the Restricted Period
shall expire with respect to) a proportionate number of the MSUs that would
otherwise have vested on the vesting date that next follows the date on which
the event occurs, provided that you have been continuously employed by the
Company (or a subsidiary) for at least one year following the Award Date and
your employment has not been terminated by the Company (or a subsidiary) for
misconduct or other conduct deemed detrimental to the interests of the Company.
Any MSU that vests upon your early Retirement or termination shall vest based on
the Payout Factor determined by substituting for the Measurement Date either
(i) the first trading day of the first month following your last day of work;
(ii) your last day of work if such date occurs on the first trading day of a
month; or (iii) the date of a Change in Control, if a Change in Control has
occurred before your early Retirement or termination. If you are employed in the
United States (including in Puerto Rico), and you are not eligible for
Retirement (as that term is defined in Plan Sections 2(v)(i) or 2(v)(ii)), you
shall be entitled to the pro rata vesting described in the preceding sentence
only if you execute and do not revoke a release in favor of the Company and its
predecessors, successors, affiliates, subsidiaries, directors and employees in a
form satisfactory to the Company and, where deemed applicable by the Company,
you execute a non-compete and/or a non-solicitation agreement; if you fail to
execute the non-compete or non-solicitation agreement, or fail to execute or
revoke the release, you shall forfeit any MSUs that are unvested as of the date
your employment terminates. The formula for determining the proportionate number
of your MSUs to become vested and non-forfeitable upon your early Retirement or
involuntary termination not for misconduct or other detrimental conduct is
available by request from the Office of the Corporate Secretary at 345 Park
Avenue, New York, New York 10154.

 

3



--------------------------------------------------------------------------------

  (e) Death. In the event of your death during the Restricted Period, the
continuous employment requirement shall be eliminated and your estate shall vest
in and be entitled to settlement of (i.e., the Restricted Period shall expire
with respect to) a proportionate number of the MSUs that would otherwise have
vested, provided that you have been continuously employed by the Company for at
least one year following the Award Date. Any MSU that vests upon your death
shall vest based on the Payout Factor determined by substituting for the
Measurement Date either (i) the first trading day of the first month following
your last day of work; (ii) your last day of work if such date occurs on the
first trading day of a month; or (iii) the date of a Change in Control, if a
Change in Control has occurred before your death. The formula for determining
the proportionate number of your MSUs to become vested and non-forfeitable upon
your death is available by request from the Office of the Corporate Secretary at
345 Park Avenue, New York, New York 10154. In the event of your death prior to
the delivery of shares in settlement of MSUs (not previously forfeited), shares
in settlement of your MSUs shall be delivered to your estate, upon presentation
to the Committee of letters testamentary or other documentation satisfactory to
the Committee, and your estate shall succeed to any other rights provided
hereunder in the event of your death.

 

  (f) Disability. In the event you become Disabled (as that term is defined
below), for the period during which you continue to be deemed to be employed by
the Company or a subsidiary (i.e., the period during which you receive
Disability benefits), you will not be deemed to have terminated employment for
purposes of the MSUs. Upon the termination of your receipt of Disability
benefits, (i) you will not be deemed to have terminated employment if you return
to employment status, and (ii) if you do not return to employment status, you
will be deemed to have terminated employment at the date of cessation of
payments to you under all disability pay plans of the Company and its
subsidiaries, with such termination treated for purposes of the MSUs as a
Retirement, death, or voluntary termination based on your circumstances at the
time of such termination. For purposes of this Agreement, “Disability” or
“Disabled” shall mean qualifying for and receiving payments under a disability
plan of the Company or any subsidiary or affiliate either in the United States
or in a jurisdiction outside of the United States, and in jurisdictions outside
of the United States shall also include qualifying for and receiving payments
under a mandatory or universal disability plan or program managed or maintained
by the government.

 

  (g) Qualifying Termination Following Change in Control. In the event your
employment is terminated by reason of a Qualifying Termination during the
Protected Period following a Change in Control, the continuous employment
requirement shall be eliminated and you shall vest in and be entitled to
settlement of (i.e., the Restricted Period shall expire with respect to) any
MSUs that have not previously been forfeited. Any MSU that vests following a
Qualifying Termination during the applicable Protected Period following a Change
in Control shall vest based on the Payout Factor determined by substituting for
the Measurement Date the date of the Change in Control.

 

  (h) Other Termination of Employment. In the event of your voluntary
termination, or termination by the Company or a subsidiary for misconduct or
other conduct deemed by the Company to be detrimental to the interests of the
Company, you shall forfeit all unvested MSUs on the date of termination.

 

  (i) Other Terms.

 

  (i) In the event that you fail promptly to pay or make satisfactory
arrangements as to the Tax Related Items as provided in Section 4, all MSUs
subject to restriction shall be forfeited by you and shall be deemed to be
reacquired by the Company.

 

4



--------------------------------------------------------------------------------

  (ii) You may, at any time prior to the expiration of the Restricted Period,
waive all rights with respect to all or some of the MSUs by delivering to the
Company a written notice of such waiver.

 

  (iii) Termination of employment includes any event if immediately thereafter
you are no longer an employee of the Company or any subsidiary of the Company,
subject to Section 2(j) hereof. References in this Section 2 to employment by
the Company include employment by a subsidiary of the Company. Termination of
employment means an event after which you are no longer employed by the Company
or any subsidiary of the Company. Such an event could include the disposition of
a subsidiary or business unit by the Company or a subsidiary.

 

  (iv) Upon any termination of your employment, any MSUs as to which the
Restricted Period has not expired at or before such termination shall be
forfeited, subject to Sections 2(c)-(g) hereof. Other provisions of this
Agreement notwithstanding, in no event will an MSU that has been forfeited
thereafter vest or be settled.

 

  (v) In the event of termination of your employment or other service
relationship (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where you are
employed or the terms of your employment agreement, if any), unless otherwise
provided in this Agreement or determined by the Company, your right to vest in
the MSU under the Plan, if any, will terminate effective as of the date that you
are no longer actively providing services and will not be extended by any notice
period (e.g., active services would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where you are employed or the terms of your employment
agreement, if any); the Company shall have the exclusive discretion to determine
when you are no longer actively providing services for purposes of your Award of
MSUs.

 

  (j) The following events shall not be deemed a termination of employment:

 

  (i) A transfer of you from the Company to a subsidiary, or vice versa, or from
one subsidiary to another;

 

  (ii) A leave of absence, duly authorized in writing by the Company, for
military service or sickness or for any other purpose approved by the Company if
the period of such leave does not exceed ninety (90) days; and

 

  (iii) A leave of absence in excess of ninety (90) days, duly authorized in
writing, by the Company, provided your right to reemployment is guaranteed
either by a statute or by contract.

However, your failure to return to active service with the Company or a
subsidiary at the end of an approved leave of absence shall be deemed a
termination of employment, subject to local law. During a leave of absence as
defined in (ii) or (iii), although you will be considered to have been
continuously employed by the Company or a subsidiary and not to have had a
termination of employment under this Section 2, the Committee may specify that
such leave period shall not be counted in determining the period of employment
for purposes of the vesting of the MSUs. In such case, the vesting dates for
unvested MSUs shall be extended by the length of any such leave of absence and
any such MSU that vests thereafter shall vest based on the Payout Factor
determined by substituting for the Measurement Date the applicable vesting date.

 

5



--------------------------------------------------------------------------------

3. FORFEITURE IN THE EVENT OF COMPETITION AND/OR SOLICITATION OR OTHER ACTS

You acknowledge that your continued employment with the Company or a subsidiary
and the grant of MSUs is sufficient consideration for this Agreement, including,
without limitation, the restrictions imposed upon you by this Section 3.

 

  (a) By accepting the MSUs, you expressly agree and covenant that during the
Restricted Period (as defined below) and the Non-Competition and
Non-Solicitation Period (as defined below), you shall not, without the prior
consent of the Company, directly or indirectly:

 

  (i) own or have any financial interest in a Competitive Business (as defined
below), except that nothing in this clause shall prevent you from owning one
percent or less of the outstanding securities of any entity whose securities are
traded on a U.S. national securities exchange (including NASDAQ) or an
equivalent foreign exchange;

 

  (ii) be actively connected with a Competitive Business by managing, operating,
controlling, being an employee or consultant (or accepting an offer to be an
employee or consultant) or otherwise advising or assisting a Competitive
Business in such a way that such connection might result in an increase in value
or worth of any product, technology or service, that competes with any product,
technology or service upon which you worked or about which you became familiar
as a result of your employment with the Company or a subsidiary or affiliate.
You may, however, be actively connected with a Competitive Business after your
employment with the Company or a subsidiary terminates for any reason, so long
as your connection to the business does not involve any product, technology or
service, that competes with any product, technology or service upon which you
worked or about which you became familiar as a result of your employment with
the Company or a subsidiary and the Company is provided written assurances of
this fact from the Competing Company prior to your beginning such connection;

 

  (iii) take any action that might divert any opportunity from the Company or
any of its affiliates, successors or assigns (the “Related Parties”) that is
within the scope of the present or future operations or business of any Related
Parties;

 

  (iv) employ, solicit for employment, advise or recommend to any other person
that they employ or solicit for employment or form an association with any
person who is employed by the Company or its Related Parties or who has been
employed by the Company or its Related Parties within one year of the date your
employment with the Company or a subsidiary ceased for any reason whatsoever;

 

  (v) contact, call upon or solicit any customer of the Company, or attempt to
divert or take away from the Company the business of any of its customers;

 

  (vi) contact, call upon or solicit any prospective customer of the Company
that you became aware of or were introduced to in the course of your duties for
the Company or its Related Parties, or otherwise divert or take away from the
Company the business of any prospective customer of the Company; or

 

  (vii) engage in any activity that is harmful to the interests of the Company,
including without limitation, any conduct during the term of your employment
that violates the Company’s Standards of Business Conduct and Ethics, securities
trading policy and other policies.

 

6



--------------------------------------------------------------------------------

  (b) Forfeiture. If the Company determines that you have violated any
provisions of Section 3(a) above during the Restricted Period or the
Non-Competition and Non-Solicitation Period, then you agree and covenant that:

 

  (i) any unvested portion of the MSUs shall be immediately rescinded;

 

  (ii) you shall automatically forfeit any rights you may have with respect to
the MSUs as of the date of such determination;

 

  (iii) if any part of the MSUs vests within the twelve-month period immediately
preceding a violation of Section 3(a) above (or following the date of any such
violation), upon the Company’s demand, you shall immediately deliver to it a
certificate or certificates for shares of the Company’s Common Stock that you
acquired upon settlement of such MSUs (or an equivalent number of other shares);
and

 

  (iv) the foregoing remedies set forth in this Section 3(b) shall not be the
Company’s exclusive remedies. The Company reserves all other rights and remedies
available to it at law or in equity.

 

  (c) Company Policy. You agree that the Company may recover any incentive-based
compensation received by you under this Agreement if such recovery is pursuant
to a clawback or recoupment policy approved by the Committee.

 

  (d) Definitions. For purposes of this Agreement, the following definitions
shall apply:

 

  (i) The Company directly advertises and solicits business from customers
wherever they may be found and its business is thus worldwide in scope.
Therefore, “Competitive Business” means any person or entity that engages in any
business activity that competes with the Company’s business in any way, in any
geographic area in which the Company engages in business, including, without
limitation, any state in the United States in which the Company sells or offers
to sell its products from time to time.

 

  (ii) “Non-Competition and Non-Solicitation Period” means the period during
which you are employed by the Company and twelve months following the date that
you cease to be employed by the Company for any reason whatsoever.

 

  (iii) “Restricted Period” means, with respect to each MSU, the period from the
Award Date until the date such MSU has become vested and non-forfeitable.

 

  (e) Severability. You acknowledge and agree that the period, scope and
geographic areas of restriction imposed upon you by the provisions of Section 3
are fair and reasonable and are reasonably required for the protection of the
Company. In the event that all or any part of this Section 3 is held to be
unenforceable or invalid, the remaining parts of Section 3 and this Agreement
shall nevertheless continue to be valid and enforceable as though the invalid
portions were not a part of this Agreement. If any one of the provisions in
Section 3 is held to be excessively broad as to period, scope and geographic
areas, any such provision shall be construed by limiting it to the extent
necessary to be enforceable under applicable law.

 

  (f) Additional Remedies. You acknowledge that breach by you of this Agreement
would cause irreparable harm to the Company and that in the event of such
breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance and other
equitable relief to prevent violations of your obligations hereunder.

 

7



--------------------------------------------------------------------------------

4. RESPONSIBILITY FOR TAXES

You acknowledge that, regardless of any action taken by the Company, any
subsidiary or affiliate or your employer (“Employer”), the ultimate liability
for all income tax (including federal, state, local and non-U.S. taxes), social
security, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you or deemed by the Company or the Employer to be an appropriate
charge to you even if legally applicable to the Company or the Employer
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount actually withheld by the Company or the Employer. You further acknowledge
that the Company, any subsidiary or affiliate and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the MSUs, including the grant of the MSUs, the
vesting of MSUs, the conversion of the MSUs into Common Stock or the receipt of
an equivalent cash payment, the subsequent sale of any Common Stock acquired at
vesting and the receipt of any dividends and/or Dividend Equivalents; and,
(b) do not commit to structure the terms of the grant or any aspect of the MSUs
to reduce or eliminate your liability for Tax Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Award Date and the date of any relevant
taxable event, you acknowledge that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax Related
Items in more than one jurisdiction.

Prior to the relevant taxable event, you agree to make adequate arrangements
satisfactory to the Company or the Employer to satisfy all Tax-Related Items. In
this regard, by your acceptance of the MSUs, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:

 

  (a) withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or

 

  (b) withholding from proceeds of the sale of shares of Common Stock acquired
upon settlement of the MSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without further consent); or

 

  (c) withholding in shares of Common Stock to be issued upon settlement of the
MSUs;

provided, however, if you are a Section 16 officer of the Company under the
Exchange Act, then the Company will withhold shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (a) and
(b) above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case, you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent. If the obligation for
Tax Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, you are deemed to have been issued the full number of shares of Common
Stock subject to the vested MSUs, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.

Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares or the proceeds
of the sale of shares of Common Stock, if you fail to comply with your
obligations in connection with the Tax-Related Items.

 

8



--------------------------------------------------------------------------------

Notwithstanding anything in this Section 4 to the contrary, to avoid a
prohibited acceleration under Section 409A, if shares of Common Stock subject to
MSUs will be sold on your behalf (or withheld) to satisfy any Tax-Related Items
arising prior to the date of settlement of the MSUs for any portion of the MSUs
that is considered nonqualified deferred compensation subject to Section 409A,
then the number of shares sold on your behalf (or withheld) shall not exceed the
number of shares that equals the liability for Tax-Related Items.

 

5. DIVIDEND EQUIVALENTS AND ADJUSTMENTS

 

  (a) Dividend Equivalents shall be paid or credited on MSUs (other than MSUs
that, at the relevant record date, previously have been settled or forfeited) as
follows, except that the Committee may specify an alternative treatment from
that specified in (i), (ii), or (iii) below for any dividend or distribution:

 

  (i)

Cash Dividends. If the Company declares and pays a dividend or distribution on
Common Stock in the form of cash, then you will be credited, as of the payment
date for such dividend or distribution, an amount equal to the number of MSUs
credited to you as of the record date for such dividend or distribution,
multiplied by the amount that would have been paid as a dividend or distribution
on each outstanding share of Common Stock at such payment date. Any payment made
under this Section 5(a)(i) shall be included as part of your regular payroll
payment as soon as administratively practicable after the settlement date for
the underlying MSU and shall be subject to the Payout Factor that applies to the
underlying MSU. At the time the underlying MSU becomes payable, the Company has
the discretion to pay any accrued Dividend Equivalents either in cash or in
shares of Common Stock. If the underlying MSU does not vest or is forfeited, any
amounts credited under this Section 5(a)(i) with respect to the underlying MSU
also will fail to vest and will be forfeited.

 

  (ii)

Non-Share Dividends. If the Company declares and pays a dividend or distribution
on Common Stock in the form of property other than shares, then a number of
additional MSUs shall be credited to you as of the payment date for such
dividend or distribution equal to (A) the number of MSUs credited to you as of
the record date for such dividend or distribution, multiplied by (B) the Fair
Market Value of such property actually paid as a dividend or distribution on
each outstanding share of Common Stock at such payment date, divided by (C) the
Fair Market Value of a share at such payment date. Any MSUs payable under this
Section 5(a)(ii) shall be settled on the settlement date for the underlying MSU
and shall be subject to the Payout Factor that applies to the underlying MSU. If
the underlying MSU does not vest or is forfeited, any MSUs credited under this
Section 5(a)(ii) with respect to the underlying MSU also will fail to vest and
will be forfeited. You will be eligible to receive Dividend Equivalents on any
MSUs credited to you under this Section 5(a)(ii).

 

  (iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on Common Stock in the form of additional shares, or
there occurs a forward split of Common Stock, then a number of additional MSUs
shall be credited to you as of the payment date for such dividend or
distribution or forward split equal to (A) the number of MSUs credited to you as
of the record date for such dividend or distribution or split, multiplied by
(B) the number of additional shares actually paid as a dividend or distribution
or issued in such split in respect of each outstanding share of Common Stock.
Any MSUs payable under this Section 5(a)(iii) shall be settled on the settlement
date for the underlying MSU and shall be subject to the Payout Factor that
applies to the underlying MSU. If the underlying MSU does not vest or is
forfeited, any MSUs credited under this Section 5(a)(iii) with respect to the
underlying MSU also will fail to vest and will be forfeited. You will be
eligible to receive Dividend Equivalents on any MSUs credited to you under this
Section 5(a)(iii).

 

9



--------------------------------------------------------------------------------

  (b) The number of your MSUs and other related terms shall be appropriately
adjusted, in order to prevent dilution or enlargement of your rights with
respect to MSUs, to reflect any changes in the outstanding shares of Common
Stock resulting from any event referred to in Plan Section 11(c) or any other
“equity restructuring” as defined in FASB ASC Topic 718, taking into account any
MSUs credited to you in connection with such event under Section 5(a).

 

  (c) When the Dividend Equivalents you receive under this Section 5, if any,
become payable to you, they will be compensation (wages) for tax purposes and,
if you are a U.S. taxpayer, will be included on your W-2 form. The Company will
be required to withhold applicable taxes on such Dividend Equivalents. The
Company may deduct such taxes in the manner set forth in Section 4 hereof.

 

6. EFFECT ON OTHER BENEFITS

In no event shall the value, at any time, of the MSUs or any other payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of the Company or
any subsidiary unless otherwise specifically provided for in such plan. The MSUs
and the underlying shares of Common Stock (or their cash equivalent), and the
income and value of the same, are not part of normal or expected compensation or
salary for any purposes including, but not limited to, calculation of any
severance, resignation, termination, redundancy or end-of-service payments,
bonuses, long-service awards, pension or retirement benefits, or similar
payments.

 

7. ACKNOWLEDGMENT OF NATURE OF PLAN AND MSUs

In accepting the MSUs, you acknowledge, understand and agree that:

 

  (a) The Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

 

  (b) The Award of MSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of MSUs, or benefits in lieu
of MSUs even if MSUs have been awarded in the past;

 

  (c) All decisions with respect to future awards of MSUs or other awards, if
any, will be at the sole discretion of the Company;

 

  (d) Your participation in the Plan is voluntary;

 

  (e) The MSUs and the Common Stock subject to the MSUs are not intended to
replace any pension rights or compensation;

 

  (f) The future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

 

  (g)

No claim or entitlement to compensation or damages arises from the forfeiture of
MSUs, resulting from termination of your employment or other service
relationship with the Company, or any of its subsidiaries or affiliates or the
Employer (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and in consideration of the grant
of the MSUs to which you are otherwise not entitled, you irrevocably agree never
to institute any claim against the Company, any of

 

10



--------------------------------------------------------------------------------

  its subsidiaries or affiliates or the Employer, waive your ability, if any, to
bring such claim, and release the Company, any subsidiary or affiliate and/or
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, you shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claim.

 

  (h) Unless otherwise provided in the Plan or by the Company in its discretion,
the MSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the MSUs or any such benefits transferred to, or assumed by,
another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the Company;
and

 

  (i) The following provisions apply only if you are providing services outside
the United States: (i) the Award and the shares of Common Stock subject to the
MSUs are not part of normal or expected compensation or salary for any purpose;
and (ii) you acknowledge and agree that neither the Company, the Employer nor
any subsidiary or affiliate of the Company shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of the MSUs or of any amounts due to you
pursuant to the settlement of the MSUs or the subsequent sale of any shares of
Common Stock acquired upon settlement.

 

8. NO ADVICE REGARDING GRANT

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Common Stock. You are
hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.

 

9. RIGHT TO CONTINUED EMPLOYMENT

Nothing in the Plan or this Agreement shall confer on you any right to continue
in the employ of the Company or any subsidiary or affiliate or any specific
position or level of employment with the Company or any subsidiary or affiliate
or affect in any way the right of the Company or any subsidiary or affiliate to
terminate your employment without prior notice at any time for any reason or no
reason.

 

10. ADMINISTRATION; UNFUNDED OBLIGATIONS

The Committee shall have full authority and discretion, subject only to the
express terms of the Plan, to decide all matters relating to the administration
and interpretation of the Plan and this Agreement, and all such Committee
determinations shall be final, conclusive, and binding upon the Company, any
subsidiary or affiliate, you, and all interested parties. Any provision for
distribution in settlement of your MSUs and other obligations hereunder
(including cash amounts set aside under Section 5(a)(i)) shall be by means of
bookkeeping entries on the books of the Company and shall not create in you or
any beneficiary any right to, or claim against any, specific assets of the
Company, nor result in the creation of any trust or escrow account for you or
any beneficiary. You and any of your beneficiaries entitled to any settlement or
distribution hereunder shall be a general creditor of the Company.

 

11. DEEMED ACCEPTANCE

You are required to accept the terms and conditions set forth in this Agreement
prior to the first vest date in order for you to receive the Award granted to
you hereunder. If you wish to decline this Award, you must reject this Agreement
prior to the first vest date. For your benefit, if you have not rejected the
Agreement prior to the first vest date, you will be deemed to have automatically
accepted this Award and all the terms and conditions set forth in this
Agreement. Deemed acceptance will allow the shares to be released to you in a
timely manner.

 

11



--------------------------------------------------------------------------------

12. AMENDMENT TO PLAN

This Agreement shall be subject to the terms of the Plan, as amended from time
to time, except that, subject to Sections 19 and 22 below, the Award which is
the subject of this Agreement may not be materially adversely affected by any
amendment or termination of the Plan approved after the Award Date without your
written consent.

 

13. SEVERABILITY AND VALIDITY

The various provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

14. GOVERNING LAW, JURISDICTION AND VENUE

This Agreement and Award grant shall be governed by the substantive laws (but
not the choice of law rules) of the State of New York. For purposes of
litigating any dispute that arises under this MSU grant or Agreement, the
parties hereby submit to and consent to the jurisdiction of the State of New
York, agree that such litigation shall be conducted in the courts of New York,
New York, or the federal courts for the United States for the Southern District
of New York, and no other courts where this MSU grant is made and/or performed.

 

15. SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the successors,
assigns, and heirs of the respective parties.

 

16. DATA PRIVACY

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, your Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company, any subsidiary and/or your Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social security number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all MSUs or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

You understand that Data may be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future, which assists in the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g. the United
States) may have different data privacy laws and protections than your country.
You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
Morgan Stanley Smith Barney and other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the shares of Common Stock received upon vesting of the MSUs may be
deposited. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data

 

12



--------------------------------------------------------------------------------

or refuse or withdraw the consents herein, in any case without cost, by
contacting your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing your consent is that the
Company would not be able to grant you MSUs or other equity awards or administer
or maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.

 

17. ELECTRONIC DELIVERY AND ACCEPTANCE

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic systems established and
maintained by the Company or a third-party designated by the Company.

 

18. LANGUAGE

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

19. COMPLIANCE WITH LAWS AND REGULATIONS

Notwithstanding any other provisions of the Plan or this Agreement, unless there
is an available exemption from any registration, qualification or other legal
requirement applicable to the shares of Common Stock, you understand that the
Company will not be obligated to issue any shares of Common Stock pursuant to
the vesting of the MSUs, if the issuance of such Common Stock shall constitute a
violation by you or the Company of any provision of law or regulation of any
governmental authority. Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Agreement without your consent to
the extent necessary to comply with securities or other laws applicable to
issuance of shares. Any determination by the Company in this regard shall be
final, binding and conclusive.

 

20. ENTIRE AGREEMENT AND NO ORAL MODIFICATION OR WAIVER

This Agreement contains the entire understanding of the parties. This Agreement
shall not be modified or amended except in writing duly signed by the parties,
except that the Company may adopt a modification or amendment to the Agreement
that is not materially adverse to you in writing signed only by the Company. Any
waiver of any right or failure to perform under this Agreement shall be in
writing signed by the party granting the waiver and shall not be deemed a waiver
of any subsequent failure to perform.

 

21. ADDENDUM

Your MSUs shall be subject to any special provisions set forth in the Addendum
to this Agreement for your country, if any. If you relocate to one of the
countries included in the Addendum during the Restricted Period, the special
provisions for such country shall apply to you, to the extent the Company
determines that the application of such provisions is necessary or advisable for
legal or administrative reasons. The Addendum, if any, constitutes part of this
Agreement.

 

13



--------------------------------------------------------------------------------

22. IMPOSITION OF OTHER REQUIREMENTS

The Company reserves the right to impose other requirements on your
participation in the Plan, on the MSUs and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

 

For the Company

 

Bristol-Myers Squibb Company

By      

I have read this Agreement in its entirety. I understand that this Award has
been granted to provide a means for me to acquire and/or expand an ownership
position in Bristol-Myers Squibb Company. I acknowledge and agree that sales of
shares will be subject to the Company’s policies regulating trading by
employees. In accepting this Award, I hereby agree that Morgan Stanley Smith
Barney, or such other vendor as the Company may choose to administer the Plan,
may provide the Company with any and all account information for the
administration of this Award.

I hereby agree to all the terms, restrictions and conditions set forth in the
Agreement.

 

14



--------------------------------------------------------------------------------

Addendum

BRISTOL-MYERS SQUIBB COMPANY

SPECIAL PROVISIONS FOR MSUs IN CERTAIN COUNTRIES

This Addendum includes special country-specific terms that apply to residents in
the countries listed below. This Addendum is part of the Agreement. Unless
otherwise provided below, capitalized terms used but not defined herein shall
have the same meanings assigned to them in the Plan and the Agreement.

This Addendum also includes information of which you should be aware with
respect to your participation in the Plan. For example, certain individual
exchange control reporting requirements may apply upon vesting of the MSUs
and/or sale of Common Stock. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2013 and is provided for informational purposes. Such laws are often
complex and change frequently, and results may be different based on the
particular facts and circumstances. As a result, the Company strongly recommends
that you do not rely on the information noted herein as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time your MSUs vest or are
settled, or you sell shares of Common Stock acquired under the Plan.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you currently are working, transfer employment after the MSUs are granted
to you, or are considered a resident of another country for local law purposes,
the information contained herein for the country you are working in at the time
of grant may not be applicable to you, and the Company shall, in its discretion,
determine to what extent the terms and conditions contained herein shall be
applicable to you. If you transfer residency and/or employment to another
country or are considered a resident of another country listed in the Addendum
after the MSUs are granted to you, the terms and/or information contained for
that new country (rather than the original grant country) may be applicable to
you.

Algeria

Exchange Control Information. Proceeds from the sale of Common Stock and the
receipt of any dividends must be repatriated to Algeria.

Argentina

Securities Law Information. Neither the MSUs nor the underlying shares of Common
Stock are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.

Exchange Control Information. In the event that you transfer proceeds from the
sale of shares of Common Stock or any cash dividends paid on such shares into
Argentina within 10 days of receipt (i.e., if the proceeds have not been held in
the offshore bank or brokerage account for at least 10 days prior to transfer),
you will be required to deposit 30% of any proceeds in a non-interest bearing
deposit account for a 365 day holding period. In any event, the Argentine bank
handling the transaction may request certain documentation in connection with
your request to transfer proceeds into Argentina, including evidence of the sale
and proof that no funds were remitted out of Argentina to acquire the shares of
Common Stock. If the bank determines that the 10-day rule or any other rule or
regulation promulgated by the Argentine Central Bank has not been satisfied, it
may require that 30% of the proceeds be placed in a non-interest bearing dollar
denominated mandatory deposit account for a holding period of 365 days. Please
note that exchange control regulations in Argentina are subject to frequent
change. You are solely responsible for complying with any exchange control laws
that may apply to you as a result of participating in the Plan and/or the
transfer of funds in connection with the award. You should consult with your
personal legal advisor regarding any exchange control obligations that you may
have.

 

15



--------------------------------------------------------------------------------

Australia

Securities Law Information. If you acquire shares of Common Stock pursuant to
your MSUs and you offer your shares of Common Stock for sale to a person or
entity resident in Australia, your offer may be subject to disclosure
requirements under Australian law. You should obtain legal advice on your
disclosure obligations prior to making any such offer.

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for you. If
there is no Australian bank involved in the transfer, you will have to file the
report.

Austria

Exchange Control Information. If you hold shares of Common Stock purchased under
the Plan outside of Austria (even if you hold them outside of Austria at a
branch of an Austrian bank), you will be required to submit a report to the
Austrian National Bank as follows: (i) on a quarterly basis if the value of the
Common Stock as of any given quarter exceeds €30,000,000; and (ii) on an annual
basis if the value of the Common Stock as of December 31 exceeds €5,000,000.

When shares of Common Stock are sold, there may be exchange control obligations
if the cash proceeds from the sale are held outside Austria. If the transaction
volume of all your cash accounts abroad exceeds €3,000,000, the movements and
the balance of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month. If the transaction
value of all cash accounts abroad is less than €3,000,000, no ongoing reporting
requirements apply.

Belgium

Tax Reporting Information. If you are a Belgian resident, you are required to
report any security or bank account (including brokerage accounts) you maintain
outside of Belgium on your annual tax return.

Brazil

Compliance with Laws. By accepting the MSUs, you agree that you will comply with
Brazilian law when you vest in the MSUs and sell shares of Common Stock. You
also agree to report and pay any and all taxes associated with the vesting of
the MSUs, the sale of the shares of Common Stock acquired pursuant to the Plan
and the receipt of any dividends or Dividend Equivalents.

Exchange Control Information. You must prepare and submit a declaration of
assets and rights held outside of Brazil to the Central Bank on an annual basis
if you hold assets or rights valued at more than US$100,000. The assets and
rights that must be reported include shares of Common Stock.

Canada

Settlement of MSUs. Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, MSUs will be settled in shares of Common Stock only,
not cash.

Securities Law Information. You acknowledge and agree that you will only sell
shares of Common Stock acquired through participation in the Plan outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed. Currently, the shares of Common Stock are listed on the New York Stock
Exchange.

 

16



--------------------------------------------------------------------------------

Termination of Employment. This provision replaces the second paragraph of
Section 2(i)(v) of the Agreement:

In the event of your termination of employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), your right to vest in the MSUs will
terminate effective as of the date that is the earlier of (1) the date you are
no longer actively providing service or (2) the date you receive notice of
termination of employment from the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the MSUs.

The following provisions apply if you are resident in Quebec:

Language Acknowledgment

The parties acknowledge that it is their express wish that this Agreement,
including this Addendum, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.

Data Privacy. This provision supplements Section 16 of the Agreement:

You hereby authorize the Company, the Employer and their representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Company and its subsidiaries to disclose and discuss
the Plan with their advisors. You further authorize the Company and its
subsidiaries to record such information and to keep such information in your
employee file.

Chile

Securities Law Information. Neither the Company, the MSUs nor the shares of
Common Stock you may acquire upon vesting of your MSUs are registered with the
Registry of Securities or under the control of the Chilean Superintendence of
Securities.

Exchange Control and Tax Information. You are not required to repatriate
proceeds obtained from the sale of Common Stock or from dividends to Chile;
however, if you decide to repatriate proceeds from the sale of Common Stock
and/or dividends and the amount of the proceeds to be repatriated exceeds
US$10,000, you acknowledge that you must effect such repatriation through the
Formal Exchange Market (i.e., a commercial bank or registered foreign exchange
office).

Further, if the value of your aggregate investments held outside of Chile
exceeds US$5,000,000 (including the value of Common Stock acquired under the
Plan), you must report the status of such investments annually to the Central
Bank using Annex 3.1 of Chapter XII of the Foreign Exchange Regulations.

Finally, if you hold Common Stock acquired under the Plan outside of Chile, you
must inform the Chilean Internal Revenue Service (the “CIRS”) of the details of
your investment in the Common Stock by Filing Tax Form 1851 “Annual Sworn
Statement Regarding Investments Held Abroad”. Further, if you wish to receive
credit against your Chilean income taxes for any taxes paid abroad, you must
report the payment of taxes abroad to the CIRS by filing Tax Form 1853 “Annual
Sworn Statement Regarding Credits for Taxes Paid Abroad”. These statements must
be submitted electronically through the CIRS website before March 15 of each
year.

 

17



--------------------------------------------------------------------------------

China

The following provisions apply if you are subject to the exchange control
regulations in China, as determined by the Company in its sole discretion:

Settlement of MSUs and Sale of Common Stock. Due to local regulatory
requirements, upon the vesting of the MSUs, you agree to the immediate sale of
any shares of Common Stock to be issued to you upon vesting and settlement of
the MSUs. You further agree that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such shares of Common
Stock (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares of
Common Stock. You acknowledge that the Company’s designated broker is under no
obligation to arrange for the sale of the shares of Common Stock at any
particular price. Upon the sale of the shares of Common Stock, the Company
agrees to pay you the cash proceeds from the sale of the Common Stock, less any
brokerage fees or commissions and subject to any obligation to satisfy Tax
Related Items.

Treatment of MSUs Upon Termination of Employment. Notwithstanding anything in
the Agreement to the contrary, any portion of shares of Common Stock that vests
upon termination of your employment will be distributed to you no later than
three months from the date of termination, as determined by the Company. If all
or a portion of your MSUs become distributable at some time following your
termination of employment, that portion will vest and become distributable
immediately upon termination of your employment. Any shares of Common Stock
distributed to you according to this paragraph will be sold immediately upon
distribution, as described above.

Exchange Control Information. You understand and agree that, to facilitate
compliance with exchange control requirements, you will be required to
immediately repatriate to China the cash proceeds from the immediate sale of the
shares of Common Stock issued upon the vesting of the MSUs. You further
understand that, under local law, such repatriation of the cash proceeds will be
effectuated through a special exchange control account established by the
Company or its subsidiaries, and you hereby consent and agree that the proceeds
from the sale of shares of Common Stock acquired under the Plan may be
transferred to such special account prior to being delivered to you. The Company
may deliver the proceeds to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid in U.S. dollars, you understand
that you will be required to set up a U.S. dollar bank account in China so that
the proceeds may be deposited into this account. If the proceeds are converted
to local currency, there may be delays in delivering the proceeds to you and due
to fluctuations in the Common Stock trading price and/or the U.S. dollar/PRC
exchange rate between the vesting/sale date and (if later) when the sale
proceeds can be converted into local currency, the sale proceeds that you
receive may be more or less than the market value of the Common Stock on the
vesting/sale date (which is the amount relevant to determining your tax
liability). You agree to bear the risk of any currency fluctuation between the
date the MSUs vest and the date of conversion of the proceeds into local
currency.

You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.

Colombia

Exchange Control Information. Investments in assets located outside of Colombia
(including Common Stock) are subject to registration with the Central Bank
(Banco de la República) if the aggregate value of such investments is US$500,000
or more (as of December 31 of the applicable calendar year). Further, upon the
sale of any Common Stock that you have registered with the Central Bank, you
must cancel the registration by March 31 of the following year. You may be
subject to fines if you fail to cancel such registration.

 

18



--------------------------------------------------------------------------------

Czech Republic

Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the MSUs and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, you should consult your personal legal
advisor prior to the vesting of the MSUs and the sale of shares of Common Stock
to ensure compliance with current regulations. It is your responsibility to
comply with any applicable Czech exchange control laws.

Denmark

Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish.

Exchange Control Information. If you establish an account holding shares of
Common Stock or an account holding cash outside Denmark, you must report the
account to the Danish Tax Administration. The form may be obtained from a local
bank. Please note that these obligations are separate from and in addition to
the obligations described below.

Securities/Tax Reporting Information. If you hold shares of Common Stock
acquired under the Plan in a brokerage account with a broker or bank outside
Denmark, you are required to inform the Danish Tax Administration about the
account. For this purpose, you must file a Form V (Erklaering V) with the Danish
Tax Administration. Both you and the broker or bank must sign the Form V. By
signing the Form V, the broker or bank undertakes an obligation, without further
request each year and not later than February 1 of the year following the
calendar year to which the information relates, to forward information to the
Danish Tax Administration concerning the shares of Common Stock in the account.
In the event that the applicable broker or bank with which the account is held
does not wish to, or, pursuant to the laws of the country in question, is not
allowed to assume such obligation to report, you acknowledge that you are solely
responsible for providing certain details regarding the foreign brokerage or
bank account and any shares of Common Stock acquired at vesting and held in such
account to the Danish Tax Administration as part of your annual income tax
return. By signing the Form V, you authorize the Danish Tax Administration to
examine the account. A sample of the Form V can be found at the following
website: www.skat.dk.

In addition, if you open a brokerage account (or a deposit account with a U.S.
bank), the brokerage account likely will be treated as a deposit account because
cash can be held in the account. Therefore, you likely must file a Form K
(Erklaering K) with the Danish Tax Administration. The Form K must be signed
both by you and by the applicable broker or bank where the account is held. By
signing the Form K, the broker/bank undertakes an obligation, without further
request each year and not later than February 1 of the year following the
calendar year to which the information relates, to forward information to the
Danish Tax Administration concerning the content of the account. In the event
that the applicable financial institution (broker or bank) with which the
account is held, does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, you acknowledge
that you are solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
your annual income tax return. By signing the Form K, you authorize the Danish
Tax Administration to examine the account. A sample of the Form K can be found
at the following website: www.skat.dk.

Ecuador

There are no country-specific provisions.

Egypt

Exchange Control Information. If you transfer funds into Egypt in connection
with the MSUs, you are required to transfer the funds through a registered bank
in Egypt.

 

19



--------------------------------------------------------------------------------

European Union Member States

Retirement. The following provision supplements Section 2, 2(c) and 2(d) of the
Agreement:

Notwithstanding the foregoing, if the EU Employment Equality Directive has been
implemented in your country of employment or residence or if the Company
receives a legal opinion that there has been a legal judgment and/or legal
development in your jurisdiction that likely would result in the favorable
Retirement treatment that applies to the MSUs under the Plan being deemed
unlawful and/or discriminatory, the provision above regarding termination of
employment due to Retirement shall not be applicable to you.

Finland

There are no country specific provisions.

France

Language Acknowledgement

En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et ce Contrat d’Attribution) qui vous ont
été communiqués en langue anglaise.

By accepting your MSUs, you confirm having read and understood the documents
relating to this grant (the Plan and this Agreement) which were provided to you
in English.

Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €10,000 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities.

If you hold shares of Common Stock outside of France or maintain a foreign bank
account, you are required to report such to the French tax authorities when
filing your annual tax return. Failure to comply could trigger significant
penalties.

Germany

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In the event that you make or
receive a payment in excess of this amount, you are responsible for obtaining
the appropriate form from the remitting bank and complying with applicable
reporting requirements.

Greece

There are no country-specific provisions.

Hong Kong

Securities Law Information. Warning: The MSUs and any shares of Common Stock
issued at vesting do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company or its subsidiaries.
The Agreement, including this Addendum, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The MSUs are intended only
for the personal use of each eligible employee of the Employer, the Company or
any subsidiary and may not be distributed to any other person. If you are in any
doubt about any of the contents of the Agreement, including this Addendum, or
the Plan, or any other incidental communication materials, you should obtain
independent professional advice.

 

20



--------------------------------------------------------------------------------

Settlement of MSUs and Sale of Common Stock. Notwithstanding any terms or
conditions of the Plan or the Agreement to the contrary, MSUs will be settled in
shares of Common Stock only, not cash. In addition, notwithstanding any terms or
conditions of the Plan or the Agreement to the contrary, no shares of Common
Stock acquired under the Plan can be sold prior to six months from the Award
Date.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).

Hungary

There are no country-specific provisions.

India

Exchange Control Information. You must repatriate all proceeds received from the
sale of shares of Common Stock and any cash dividends to India within a
reasonable time following the sale (i.e., within 90 days). You must maintain the
foreign inward remittance certificate received from the bank where the foreign
currency is deposited in the event that the Reserve Bank of India or the Company
or the Employer requests proof of repatriation. It is your responsibility to
comply with applicable exchange control laws in India.

Effective April 1, 2012, you are required to declare in your annual tax return
(a) any foreign assets held by you or (b) any foreign bank accounts for which
you have signing authority.

Ireland

Director Notification Obligation. If you are a director, shadow director, or
secretary of an Irish subsidiary, you are subject to certain notification
requirements under the Companies Act, 1990. Among these requirements is an
obligation to notify the Irish subsidiary in writing within five business days
of receiving or disposing of an interest (e.g., MSUs, Common Stock) in the
Company and the number and class of shares of Common Stock or rights to which
the interest relates, or within five business days of becoming aware of the
event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
disclosure requirement also applies to any rights or shares of Common Stock
acquired by your spouse or child(ren) (under the age of 18).

Israel

Settlement of MSUs and Sale of Common Stock. Due to local regulatory
requirements, upon the vesting of the MSUs, you agree to the immediate sale of
any shares of Common Stock to be issued to you upon vesting and settlement of
the MSUs. You further agree that the Company is authorized to instruct its
designated broker to assist with the mandatory sale of such shares of Common
Stock (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares of
Common Stock. You acknowledge that the Company’s designated broker is under no
obligation to arrange for the sale of the shares of Common Stock at any
particular price. Upon the sale of the shares of Common Stock, the Company
agrees to pay you the cash proceeds from the sale of the Common Stock, less any
brokerage fees or commissions and subject to any obligation to satisfy Tax
Related Items.

Italy

Data Privacy Notice. This section replaces Section 16 of the Agreement:

You understand that the Company and the Employer are the privacy representatives
of the Company in Italy and may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company or any subsidiaries, details of all MSUs or any other entitlement to
Common Stock awarded, canceled, vested,

 

21



--------------------------------------------------------------------------------

unvested or outstanding in your favor, and that the Company and the Employer
will process said data and other data lawfully received from third parties
(“Personal Data”) for the exclusive purpose of managing and administering the
Plan and complying with applicable laws, regulations and Community legislation.
You also understand that providing the Company with Personal Data is mandatory
for compliance with laws and is necessary for the performance of the Plan and
that your denial to provide Personal Data would make it impossible for the
Company to perform its contractual obligations and may affect your ability to
participate in the Plan. You understand that Personal Data will not be
publicized, but it may be accessible by the Employer as the privacy
representative of the Company and within the Employer’s organization by its
internal and external personnel in charge of processing, and by Morgan Stanley
Smith Barney or any other data processor appointed by the Company. The updated
list of processors and of the subjects to which Data are communicated will
remain available upon request from the Employer. Furthermore, Personal Data may
be transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. You understand that Personal Data may
also be transferred to the independent registered public accounting firm engaged
by the Company, and also to the legitimate addressees under applicable laws. You
further understand that the Company and its subsidiaries will transfer Personal
Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and that the
Company and its subsidiaries may each further transfer Personal Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Personal Data to
Morgan Stanley Smith Barney or other third party with whom you may elect to
deposit any shares of Common Stock acquired under the Plan or any proceeds from
the sale of such Common Stock. Such recipients may receive, possess, use, retain
and transfer Personal Data in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan. You
understand that these recipients may be acting as controllers, processors or
persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, in countries that do not
provide an adequate level of data protection as intended under Italian privacy
law.

Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.

You understand that Personal Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Personal Data is
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of law and contractual
obligations related to implementation, administration and management of the
Plan. You understand that, pursuant to section 7 of the Legislative Decree no.
196/2003, you have the right at any moment to, including, but not limited to,
obtain confirmation that Personal Data exists or not, access, verify its
contents, origin and accuracy, delete, update, integrate, correct, block or
stop, for legitimate reason, the Personal Data processing. To exercise privacy
rights, you should contact the Employer. Furthermore, you are aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting your human resources department.

Plan Document Acknowledgment. By accepting the MSUs, you acknowledge that you
have received a copy of the Plan, reviewed the Plan, the Agreement and this
Addendum in their entirety and fully understand and accept all provisions of the
Plan, the Agreement and this Addendum.

In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the Agreement:
Section 4 (Responsibility for Taxes); Section 7 (Acknowledgement of Nature of
Plan and MSUs); Section 8 (No Advice Regarding Grant); Section 9

 

22



--------------------------------------------------------------------------------

(Right to Continued Employment); Section 11 (Deemed Acceptance); Section 13
(Severability and Validity); Section 14 (Governing Law, Jurisdiction and Venue);
Section 16 (Data Privacy, as replaced by the above provision in this Addendum);
Section 17 (Electronic Delivery and Acceptance); Section 18 (Language);
Section 19 (Compliance with Laws and Regulations); Section 20 (Entire Agreement
and No Oral Modification or Waiver); Section 21 (Addendum); and Section 22
(Imposition of Other Requirements).

Additional Tax/Exchange Control Information. You are required to report in your
annual tax return: (a) any transfers of cash or Common Stock to or from Italy
exceeding €10,000 or the equivalent amount in U.S. dollars; (b) any foreign
investments or investments (including proceeds from the sale of Common Stock
acquired under the Plan) held outside of Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to taxable
income in Italy and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. Under certain circumstances, you may be
exempt from requirement under (a) above if the transfer or investment is made
through an authorized broker resident in Italy.

Starting from 2011, a tax on the value of financial assets held outside of Italy
by Italian residents has been introduced. The tax will apply at an annual rate
of 0.15% beginning in 2013. The taxable amount will be the fair market value of
the financial assets, assessed at the end of the calendar year. For the purposes
of the market value assessment, the documentation issued by the Plan broker may
be used.

Japan

Offshore Assets Reporting Information. You will be required to report details of
any assets (including any shares of Common Stock acquired under the Plan) held
outside of Japan as of December 31st of each year, to the extent such assets
have a total net fair market value exceeding ¥50,000,000. Such report will be
due by March 15th of the following year. You should consult with your personal
tax advisor as to whether the reporting obligation applies to you and whether
you will be required to report details of any outstanding MSUs or shares of
Common Stock held by you in the report.

Korea

Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction are required to repatriate the proceeds to Korea within 18 months of
receipt.

Kuwait

There are no country-specific provisions.

Luxembourg

Exchange Control Information. You are required to report any inward remittances
of funds to the Banque Central de Luxembourg and/or the Service Central de La
Statistique et des Études Économiques within 15 working days following the month
during which the transaction occurred. If a Luxembourg financial institution is
involved in the transaction, it generally will fulfill the reporting obligation
on your behalf.

Mexico

Labor Law Policy and Acknowledgment. By accepting this Award, you expressly
recognize that the Company, with offices at 345 Park Avenue, New York, New York
10154, U.S.A., is solely responsible for the administration of the Plan and that
your participation in the Plan and acquisition of shares does not constitute an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and your sole employer is Bristol-Myers
Squibb Company in Mexico (“BMS-Mexico”), not the Company in the United States.
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any

 

23



--------------------------------------------------------------------------------

rights between you and your employer, BMS-Mexico, and do not form part of the
employment conditions and/or benefits provided by BMS-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.

You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.

Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.

Política Laboral y Reconocimiento/Aceptación. Aceptando este Premio1, el
participante reconoce que la Compañía, with offices at 345 Park Avenue, New
York, New York 10154, U.S.A., es el único responsable de la administración del
Plan y que la participación del Participante en el mismo y la adquisicion de
acciones no constituye de ninguna manera una relación laboral entre el
Participante y la Compañía, toda vez que la participación del participante en el
Plan deriva únicamente de una relación comercial con la Compañía, reconociendo
expresamente que el único empleador del participante lo es Bristol-Myers Squibb
Company en Mexico (“BMS-Mexico”), no es la Compañía en los Estados Unidos.
Derivado de lo anterior, el participante expresamente reconoce que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho entre el
participante y su empleador, BMS-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por BMS-México, y expresamente el
participante reconoce que cualquier modificación el Plan o la terminación del
mismo de manera alguna podrá ser interpretada como una modificación de los
condiciones de trabajo del participante.

Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.

Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.

Netherlands

Insider-Trading Notification. You should be aware of the Dutch insider-trading
rules, which may impact the sale of shares of Common Stock issued to you at
settlement of the MSUs. In particular, you may be prohibited from effectuating
certain transactions involving Common Stock if you have inside information about
the Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a subsidiary in the
Netherlands who has inside information as described herein.

 

 

1 El término “Premio” se refiere a la palabra “Award.”

 

24



--------------------------------------------------------------------------------

Given the broad scope of the definition of inside information, certain employees
working at a subsidiary in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when they have such inside information.

By accepting the MSUs and the underlying shares of Common Stock, you acknowledge
having read and understood the notification above and acknowledge that it is
your responsibility to comply with the Dutch insider trading rules, as discussed
herein.

If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.

Norway

There are no country-specific provisions.

Peru

Securities Law Information. The grant of MSUs is considered a private offering
in Peru; therefore, it is not subject to registration.

Poland

Exchange Control Information. Polish residents holding foreign securities
(including shares of Common Stock) and maintaining accounts abroad must report
information to the National Bank of Poland. Specifically, if the aggregate value
of shares and cash held in such foreign accounts exceeds PLN 7 million, Polish
residents must file reports on the transactions and balances of the accounts on
a quarterly basis on special forms that are available on the website of the
National Bank of Poland. In addition, Polish residents are required to transfer
funds (i.e., in connection with the sale of shares of Common Stock) through a
bank account in Poland if the transferred amount in any single transaction
exceeds a specified threshold (currently €15,000). If you are a Polish resident,
you must also store all documents connected with any foreign exchange
transactions you engage in for a period of five years, as measured from the end
of the year in which such transaction occurred. You should consult with your
personal legal advisor to determine what you must do to fulfill any applicable
reporting duties.

Portugal

Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.

Conhecimento da Lingua. Você expressamente declara ter pleno conhecimento do
idioma inglês e ter lido, entendido e totalmente aceito e concordou com os
termos e condições estabelecidas no plano e no acordo.

Exchange Control Information. If you acquire shares of Common Stock under the
Plan and do not hold the shares with a Portuguese financial intermediary, you
may need to file a report with the Portuguese Central Bank. If the shares are
held by a Portuguese financial intermediary, it will file the report for you.

Puerto Rico

There are no country-specific provisions.

Romania

Exchange Control Information. If you deposit the proceeds from the sale of your
shares of Common Stock in a bank account in Romania, you may have to provide the
Romanian bank through which the operations are effected with appropriate
documentation regarding the receipt of the income. You should consult with a
personal legal advisor to determine whether you will be required to submit such
documentation to the Romanian bank.

 

25



--------------------------------------------------------------------------------

Russia

Exchange Control Information. You acknowledge that you must repatriate the
proceeds from the sale of shares of Common Stock and any dividends/Dividend
Equivalents received in relation to the MSUs within a reasonably short time of
receipt. Such amounts must be initially credited to you through a foreign
currency account opened in your name at an authorized bank in Russia. After the
funds are initially received in Russia, they may be further remitted to foreign
banks subject to the following limitations: (i) the foreign account may be
opened only for individuals; (ii) the foreign account may not be used for
business activities; and (iii) you must give notice to the Russian tax
authorities about the opening/closing of each foreign account within one month
of the account opening/closing.

Securities Law Information. These materials do not constitute advertising or an
offering of securities in Russia nor do they constitute placement of the shares
of Common Stock in Russia. The issuance of Common Stock pursuant to the MSUs
described herein has not and will not be registered in Russia and hence, the
shares of Common Stock described herein may not be admitted or used for
offering, placement or public circulation in Russia.

U.S. Transaction. Any shares of Common Stock issued pursuant to the MSUs shall
be delivered to you through a brokerage account in the U.S. You may hold shares
of Common Stock in your brokerage account in the U.S.; however, in no event will
shares issued to you and/or share certificates or other instruments be delivered
to you in Russia. You are not permitted to make any public advertising or
announcements regarding the MSUs or Common Stock in Russia, or promote these
shares to other Russian legal entities or individuals, and you are not permitted
to sell or otherwise dispose of Common Stock directly to other Russian legal
entities or individuals. You are permitted to sell shares of Common Stock only
on the New York Stock Exchange and only through a U.S. broker.

Data Privacy Consent. This section replaces Section 16 of the Agreement:

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, your Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company, any subsidiary and/or your Employer may hold
certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all MSUs or any other
entitlement to shares awarded, canceled, vested, unvested or outstanding in your
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).

You understand that Data may be transferred to Morgan Stanley Smith Barney, or
such other stock plan service provider as may be selected by the Company in the
future, which assists in the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting the International Compensation and Benefits Group. You authorize the
Company, Morgan Stanley Smith Barney and other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker, escrow agent or other third party with
whom the shares of Common Stock received upon vesting of the MSUs may be
deposited. You understand that Data will be held only as long

 

26



--------------------------------------------------------------------------------

as is necessary to implement, administer and manage your participation in the
Plan. You understand that if you reside outside the United States, you may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case and without cost, by contacting in
writing the International Compensation and Benefits Group. Further, you
understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant you MSUs or other equity awards
or administer or maintain such awards. Therefore, you understand that refusing
or withdrawing your consent may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact the International
Compensation and Benefits Group.

Labor Law Information. You acknowledge that if you continue to hold shares of
Common Stock acquired under the Plan after an involuntary termination of your
employment, you will not be eligible to receive unemployment benefits in Russia.

Saudi Arabia

Securities Law Information. This document may not be distributed in the Kingdom
except to such persons as are permitted under the Offers of Securities
Regulations issued by the Capital Market Authority.

The Capital Market Authority does not make any representation as to the accuracy
or completeness of this document, and expressly disclaims any liability
whatsoever for any loss arising from, or incurred in reliance upon, any part of
this document. Prospective purchasers of the securities offered hereby should
conduct their own due diligence on the accuracy of the information relating to
the securities. If you do not understand the contents of this document you
should consult an authorized financial advisor.

Singapore

Securities Law Information. The grant of MSUs is being made in reliance of
section 273(1)(f) of the Securities and Futures Act (Chap. 289) (“SFA”) for
which it is exempt from the prospectus and registration requirements under the
SFA. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. You should note that the MSUs are subject to
section 257 of the SFA and you will not be able to make (i) any subsequent sale
of the shares of Common Stock in Singapore or (ii) any offer of such subsequent
sale of the shares of Common Stock subject to the MSUs in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA (Chapter 289, 2006 Ed.).

Director Notification Requirement. If you are a director, associate director or
shadow director of a Singapore company, you are subject to certain notification
requirements under the Singapore Companies Act. Among these requirements is an
obligation to notify the Singapore company in writing when you receive an
interest (e.g., MSUs, Common Stock) in the Company or any related companies. In
addition, you must notify the Singapore company when you sell shares of the
Company or any related company (including when you sell shares of Common Stock
acquired pursuant to your MSUs). These notifications must be made within two
business days of acquiring or disposing of any interest in the Company or any
related company. In addition, a notification must be made of your interests in
the Company or any related company within two business days of becoming a
director.

Insider Trading Notification. You should be aware of the Singapore insider
trading rules, which may impact the acquisition or disposal of shares or rights
to shares of Common Stock under the Plan. Under the Singapore insider trading
rules, you are prohibited from acquiring or selling shares of Common Stock or
rights to shares of Common Stock (e.g., MSUs under the Plan) when you are in
possession of information which is not generally available and which you know or
should know will have a material effect on the price of Common Stock once such
information is generally available.

 

27



--------------------------------------------------------------------------------

South Africa

Exchange Control Information. You are solely responsible for complying with
applicable South African exchange control regulations. Because the exchange
control regulations change frequently and without notice, you should consult
your legal advisor prior to the acquisition or sale of shares of Common Stock
under the Plan to ensure compliance with current regulations. As noted, it is
your responsibility to comply with South African exchange control laws, and
neither the Company nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

Spain

Exchange Control Information. To participate in the Plan, you must comply with
exchange control regulations in Spain. When receiving foreign currency payments
exceeding €50,000 derived from the ownership of shares of Common Stock issued
pursuant to the MSUs (i.e., dividends, Dividend Equivalents or sale proceeds),
you must inform the financial institution receiving the payment of the basis
upon which such payment is made. You will need to provide the institution with
the following information: (i) your name, address, and fiscal identification
number; (ii) the name and corporate domicile of the Company; (iii) the amount of
the payment and the currency used; (iv) the country of origin; (v) the reasons
for the payment; and (vi) further information that may be required.

If you acquire shares of Common Stock issued pursuant to the MSUs and wish to
import the ownership title of such shares (i.e., share certificates) into Spain,
you must declare the importation of such securities to the Spanish Direccion
General de Política Comercial y de Inversiones Extranjeras (the “DGPCIE”).
Generally, the declaration must be made in January for shares of Common Stock
acquired or sold during (or owned as of December 31 of) the prior year; however,
if the value of shares acquired or sold exceeds €1,502,530 (or you hold 10% or
more of the share capital of the Company or such other amount that would entitle
you to join the Company’s board of directors), the declaration must be filed
within one month of the acquisition or sale, as applicable. In addition, you
also must file a declaration of ownership of foreign securities with the
Directorate of Foreign Transactions each January.

Further, effective January 1, 2013, to the extent that you hold assets (e.g.,
cash or shares of Common Stock held in a bank or brokerage account) or rights
(e.g., the MSUs) outside of Spain with a value in excess of €20,000 (on a
per-asset basis) as of December 31 each year, you will be required to report
information on such rights and assets on your tax return for such year.

Labor Law Acknowledgment. This provision supplements Sections 2(h) and 7 of the
Agreement:

By accepting the MSUs, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan document.

You understand and agree that, as a condition of the grant of the MSUs, except
as provided for in Section 2 of the Agreement, your termination of employment
for any reason (including for the reasons listed below) will automatically
result in the forfeiture of any MSUs that have not vested on the date of your
termination.

In particular, you understand and agree that, unless otherwise provided in the
Agreement, the MSUs will be forfeited without entitlement to the underlying
shares of Common Stock or to any amount as indemnification in the event of a
termination of your employment prior to vesting by reason of, including, but not
limited to: resignation, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective layoff on objective grounds, whether adjudged to be with cause or
adjudged or recognized to be without cause, material modification of the terms
of employment under Article 41 of the Workers’ Statute, relocation under Article
40 of the Workers’ Statute, Article 50 of the Workers’ Statute, unilateral
withdrawal by the Employer, and under Article 10.3 of Royal Decree 1382/1985.

 

28



--------------------------------------------------------------------------------

Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant MSUs under the Plan to individuals who may be
employees of the Company or a subsidiary. The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any subsidiary on an
ongoing basis, other than as expressly set forth in the Agreement. Consequently,
you understand that the MSUs are granted on the assumption and condition that
the MSUs and the shares of Common Stock underlying the MSUs shall not become a
part of any employment or service contract (either with the Company, the
Employer or any subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation) or any other right
whatsoever. In addition, you understand that the MSUs would not be granted to
you but for the assumptions and conditions referred to above; thus, you
acknowledge and freely accept that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
Award of MSUs shall be null and void.

Securities Law Information. The MSUs and the Common Stock described in the
Agreement and this Addendum do not qualify under Spanish regulations as
securities. No “offer of securities to the public,” as defined under Spanish
law, has taken place or will take place in the Spanish territory. The Agreement
(including this Addendum) has not been nor will it be registered with the
Comisión Nacional del Mercado de Valores, and does not constitute a public
offering prospectus.

Sweden

There are no country-specific provisions.

Switzerland

Securities Law Information. The MSUs offered are considered a private offering
in Switzerland; therefore, they are not subject to registration in Switzerland.

Taiwan

Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Common Stock) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.

Thailand

Exchange Control Information. If the proceeds from the sale of shares of Common
Stock or the receipt of dividends are equal to or greater than US$50,000 or more
in a single transaction, you must repatriate the proceeds to Thailand
immediately upon receipt and convert the funds to Thai Baht or deposit the
proceeds in a foreign currency deposit account maintained by a bank in Thailand
within 360 days of remitting the proceeds to Thailand. In addition you must
report the inward remittance to the Bank of Thailand on a foreign exchange
transaction form. If you fail to comply with these obligations, you may be
subject to penalties assessed by the Bank of Thailand. Because exchange control
regulations change frequently and without notice, you should consult your
personal advisor before selling shares of Common Stock to ensure compliance with
current regulations. You are responsible for ensuring compliance with all
exchange control laws in Thailand, and neither the Company nor any of its
subsidiaries will be liable for any fines or penalties resulting from your
failure to comply with applicable laws.

Tunisia

Securities Law Information. All proceeds from the sale of shares of Common Stock
must be repatriated to Tunisia. You should consult your personal advisor before
taking action with respect to remittance of proceeds into Tunisia. You are
responsible for ensuring compliance with all exchange control laws in Tunisia.
In addition, if you hold assets abroad in excess of a certain amount, you must
report the assets to the Central Bank of Tunisia.

 

29



--------------------------------------------------------------------------------

Turkey

Securities Law Information. Under Turkish law, you are not permitted to sell
shares of Common Stock acquired under the Plan in Turkey. The shares of Common
Stock are currently traded on the New York Stock Exchange, which is located
outside of Turkey, under the ticker symbol “BMY” and the shares of Common Stock
may be sold through this exchange.

United Arab Emirates

Securities Law Information. The Plan is only being offered to qualified
employees and is in the nature of providing equity incentives to employees of
the Company or its subsidiary or affiliate in the UAE. Any documents related to
the Plan, including the Plan, Plan prospectus and other grant documents (“Plan
Documents”), are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person. Prospective purchasers of
the securities offered should conduct their own due diligence on the securities.
If you do not understand the contents of the Plan Documents, you should consult
an authorized financial adviser.

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any Plan Documents nor taken steps to verify the
information set out in them, and thus, are not responsible for such documents.

United Kingdom

Responsibility for Taxes. This provision supplements Section 4 of the Agreement:

You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of Tax-Related Items that you owe at vesting
and settlement of the MSUs, or the release or assignment of the MSUs for
consideration, or the receipt of any other benefit in connection with the MSUs
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount of income tax that should have been withheld
shall constitute a loan owed by you to the Employer, effective 90 days after the
Taxable Event. You agree that the loan will bear interest at Her Majesty’s
Revenue & Customs’ (“HMRC”) official rate and will be immediately due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
you by the Employer, by withholding in shares of Common Stock issued upon
vesting of your MSUs or from the cash proceeds from the sale of shares of Common
Stock or by demanding cash or a cheque from you. You also authorize the Company
to delay the issuance of any shares of Common Stock unless and until the loan is
repaid in full.

Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are an officer or executive director and the income tax that
is due is not collected from or paid by you within 90 days of the Taxable Event,
the amount of any uncollected income tax may constitute a benefit to you on
which additional income tax and national insurance contributions may be payable.
You will be responsible for reporting and paying any income tax due on this
additional benefit directly to the HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
employee national insurance contributions due on this additional benefit.

Venezuela

Securities Law Information. The MSUs granted under the Plan and the shares of
Common Stock issued under the Plan are offered as a personal, private, exclusive
transaction and are not subject to Venezuelan securities regulations.

 

30



--------------------------------------------------------------------------------

Exchange Control Information. Exchange control restrictions may limit the
ability to remit funds out of Venezuela in order to receive shares of Common
Stock upon vesting of the MSUs, or remit funds into Venezuela following the sale
of shares of Common Stock acquired upon vesting of the MSUs. The Company
reserves the right to restrict settlement of the MSUs or to amend or cancel the
MSUs at any time in order to comply with applicable exchange control laws in
Venezuela. Any shares of Common Stock acquired under the Plan are intended to be
an investment rather than for the resale and conversion of the shares into
foreign currency. You are responsible for complying with exchange control laws
in Venezuela and neither the Company nor the Employer will be liable for any
fines or penalties resulting from your failure to comply with applicable laws.
Because exchange control laws and regulations change frequently and without
notice, you should consult with you personal legal advisor before accepting the
MSUs and before selling any shares of Common Stock acquired upon vesting of the
MSUs to ensure compliance with current regulations.

 

31